DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Zhou et al. (Stereochemical Control of Yeast Reduction. 1. Asymmetric Synthesis of L-Carnitine, 1983) and Gu et al. (CN 110003032 A).
Regarding claim 1. Zhou et al. discloses a method for preparing L-carnitine wherein the (R)-4-halo-3-hydroxybutyrate is shown in formula (I) 

    PNG
    media_image1.png
    138
    268
    media_image1.png
    Greyscale

wherein X is F, Cl, Br or I, and R is a C1-C4 alkyl (see page 5925, 1st-2nd paragraphs).
Gu et al. discloses a method for preparing L-carnitine in a micro-channel reactor (see Abstract and technical field).
The prior art references fail to disclose or suggest a method using a micro-reaction system, the micro-reaction system comprising a first micro-mixer and a micro-channel reactor in communication; the method comprising: (1) pumping a (R)-4-halo-3-hydroxybutyrate and an aqueous trimethylamine solution containing an inorganic base into the first micro-mixer simultaneously followed by mixing to obtain a mixture; and (2) allowing the mixture flowing out of the first micro-mixer to enter the micro-channel reactor; and subjecting the mixture to continuous quaternization and hydrolysis to obtain the L-carnitine.
	Claims 2-20 depend on claim 1.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 7 is objected to because of the following informalities:  The examiner suggests amending “the reaction mixture” (see line 2) to “the mixture”.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774